     Case: 4:19-cv-00161-DMB-RP Doc #: 19 Filed: 07/07/20 1 of 1 PageID #: 858




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION

ELBERT DAVIS                                                                   PETITIONER

V.                                                                NO. 4:19-CV-161-DMB-RP

RONALD KING, et al.                                                          RESPONDENTS


                                   FINAL JUDGMENT

      In accordance with the Order entered this day, Elbert Davis’ petition for a writ of habeas

corpus is DISMISSED with prejudice as untimely filed. A certificate of appealability is

DENIED.

      SO ORDERED, this 7th day of July, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE




                                              1
